DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 1/6/2022. Claims 11-39, and 41-49 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 31 objected to because of the following informalities:  Claim 31 cites, “(Previously Presented).” But lacks the actual previously presented claim limitations.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/06/2021, with respect to the rejections of the pending claims under 35 USC § 103, 35 USC § 112 and the claim objections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC § 103 in view of the previously cited prior art and further in view of Giffin et al. (Giffin, US 2009/0089417). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11-32 and 42-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fridman et al. (Fridman, US 2008/0134282) in view of Giffin et al. (Giffin, US 2009/0089417). 
As per claim 11, Fridman teaches a method, using one or more processors (paragraphs [0062, 0084]), comprising: 
accessing a first group of one or more offensive words, the first group of one or more offensive words being associated with a first type of offensive content (see paragraphs [0036, 0041, 0042, 0046, 0062]-as his offensive word list/preferences based on the above user entity characteristics, and processor 
accessing a second group of one or more offensive words, the second group of one or more offensive words being associated with a second type of offensive content (ibid-paragraphs [0036, 0041, 0042, 0046, 0062]- as the second group of one or more offensive words, including pornographic);
receiving from a user entity an identification of types of offensive content that should be filtered (ibid-paragraph [0042]-his configuration and specification by user entity of types of offensive content to be filtered, his individual look-up tables, in plural, for each user) and generating a consolidated list of offensive words based on the identification of the types of offensive content that should be filtered and the first and second types of offensive content (ibid-his table as the consolidated list of offensive words for the user entities, containing the group of offensive words, see above combination and combinatorial language discussion); 
receiving a string of words (ibid, paragraph [0039]-his text communication including detected offensive words matching his table of offensive word listings); 

detecting, [based on the determined distances], offensive words within the string of words (ibid, paragraph [0039]-his text communication including detected offensive words matching his table of offensive word listings); and 
processing the string of words, using one or more processors, based upon the detection of offensive words in the string of words (ibid-paragraphs [0044-0046]-as his processing the string of words, including filtering, modifying, deletion of the content for transmission). 
Fridman does not explicitly teach that the first group and second group of offensive words being associated with a first type and second type of offensive content, respectively, and the consolidation thereof. However, Fridman explicitly teaches of multiple types of offensive content, and having multiple users, wherein a user entity identifies the types of tables, via his individual look-up tables for each user, the tables defined by types of offensive content. Therefore, 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be  combining the specific tables with associated types, as configured according to word groupings, to generate a consolidated list of offensive words based on the types requested by a user entity to be filtered, clearly allowing for more than one single type of offensive content to be filtered using a more generic list based on a selected user set of parameters (ibid-Fridman paragraph [0042]). 
The above combination lacks explicitly teaching that which Giffin teaches determining a distance of each word in the string of words to the consolidated list of offensive words (Paragraphs [0079-0081]-his fuzzy matching, and lewd, hostile inappropriate text identification); and
detecting, based on the determined distances, offensive words within the string of words (ibid-his in message text string matching).
KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be  combining the specific tables with associated types, as configured according to word groupings, to generate a consolidated list of offensive words based on the types requested by a user entity to be filtered, clearly allowing for more than one single type of offensive content to be filtered using a more generic list based on a selected user set of parameters and including 
As per claim 12, Fridman further makes obvious the method of claim 11, wherein the first group of one or more offensive words is accessed and suggested to the user entity based on a characteristic of the user entity (Fig. 1 items 110, 140, 105, paragraphs [0041, 0042, 0052-0056]-his list of offensive words, accessed and suggested/presented to a user entity, paragraph [0037, 0038, 0039, 0042, 0051, 0060]-his user entity profile, location, and type as the characteristics of a user entity, for presentation of group of words to the user).
As per claim 13, Fridman further makes obvious the method of claim 12, wherein the first group of one or more offensive words is suggested based on a match of the characteristic of the user entity with an identified characteristic of the first group of one or more offensive words (ibid-his tables as suggested, managed, and presented to user entity, and deemed “appropriate” as offensive words, based on a characteristic, such as location, type, and word listings). 
As per claim 14, Fridman further makes obvious the method of claim 13, wherein the characteristic is a geographical region (ibid-see claim 11, characteristic and location discussion as the geographical region). 
claim 15, Fridman further makes obvious the method of claim 12, wherein the characteristic is a type associated with the user entity (ibid-see claims 1, and 13, including type, profile, and paragraphs [0038-0042]-including characteristic type information associated with a user entity). 
As per claim 16, Fridman further makes obvious the method of claim 12, wherein the characteristic is based on words present in the consolidated list (ibid-see above paragraphs [0041, 0042]-his words and type based characteristics of the list). 
As per claim 17, Fridman further makes obvious the method of claim 11, wherein the first group of one or more offensive is a group of offensive words on a list of another user (ibid-paragraph [0041, 0042]-as his list including offensive words of another user). 
As per claim 18, Fridman further makes obvious the method of claim 11, wherein the user entity is a person, a website, or a business entity (ibid, see also paragraphs [0041, 0042, 0053, 0054]-his operators, service providers and other entities). 
As per claim 19, Fridman further makes obvious the method of claim 12, wherein the characteristic of the user entity comprises a user preference identifying a plurality of categories of words that should be filtered, wherein 
As per claim 20, Fridman further makes obvious the method of claim 11, wherein each word in the first group of one or more words, each word in the second group of one or more words and each word in the string of words comprises an abbreviation, a single word, a phrase, or a sentence (ibid-paragraph [0039]). 
As per claim 21, Fridman further makes obvious the method of claim 11, wherein the first group of one or more offensive words and the second group of one or more offensive words are wholly unique and independent of one another, or comprise a joined subset where some words appear in both the first group of one or more offensive words and the second group of one or more offensive words concurrently (ibid-paragraph [0042]-his user specific, unique and separate tables per user, first group and second group as independent, or joined subset as generic table for all users). 
As per claim 22, Fridman further makes obvious the method of claim 11, wherein the first group of one or more offensive words is provided by a first source and the second group of one or more offensive words is provided by 
As per claim 23, Fridman further makes obvious the method of claim 12, wherein the first source or the second source comprises a user, a service administrator, a third party, a government institution having jurisdictional authority for a user, a non-governmental institution with which the user is associated or any combination thereof (ibid-paragraph [0042-0056]-his user, administrator, operator and combination thereof as the source). 
As per claim 24, Fridman further makes obvious the method of claim 11, wherein the string of words is input from a user to a service (ibid-see also paragraph [0005, 0039]-his communication service, from a user); and 
the input from the user to the service is rejected if an offensive word is detected in the string of words (ibid, paragraph [0029]-his blocked message based on detected offensive word). 
As per claim 25, Fridman further makes obvious the method of claim 11, wherein the string of words is output to a user from a service (ibid-see also paragraph [0005, 0039]-his communication service, from a user); and 

As per claim 26, Fridman further makes obvious the method of claim 25, wherein modification of the output comprises one of the group consisting of: 
deleting the string of words such that the string of words is not displayed to the user (ibid, paragraphs [0044-0046]-his filtering module, deleting,  blocking all word strings to the user, and/or offensive words, censoring/obscuring the strings, and/or the offensive words); 
deleting the offensive word from the string of words such that the offensive words within the string of words is not displayed to the user (ibid);
censoring the string of words such that the string of words is not displayed to the user (ibid); and
censoring the offensive word from the string of words such that the offensive words within the string of words is not displayed to the user (ibid). 
As per claim 27, Fridman further makes obvious the method of claim 11, wherein the string of words is input from an input user to a service and output to an output user from the service (ibid-see also paragraph [0005, 0039]-his communication service, from a user, Fig. 1); 

the output to the second user is modified if an offensive word is detected that matches an offensive word in within the second group of one or more offensive words (ibid-see above filter discussion). 
As per claim 28, Fridman further makes obvious the method of claim 11, wherein the first group of offensive word and the second group of offensive words are received from a common repository of offensive words (ibid-paragraph [0042]-his generic table of a plurality of groups of offensive words). 
As per claim 29, claim 29 sets forth limitations similar to claim 11 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Fridman with Giffin makes obvious a system (Fridman, paragraph [0062, 0084]), comprising: 
a non-transitory computer-readable medium encoded with instructions for commanding the one or more data processors to execute steps of a method that comprises (Fridman, ibid): accessing, using one or more processors, a first group of one or more offensive words, the first group of one or more offensive words being associated with a first type of offensive content (see claim 11, 
processing the string of words, using one or more processors, based upon the detection of offensive words in the string of words (ibid). 
As per claim 30, claim 30 sets forth limitations similar to claim 11 and is thus rejected under similar reasons and rationale, wherein the a non-transitory computer-readable medium is deemed to embody the method, such that Fridman makes obvious a non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps of a 
accessing, using one or more processors, a second group of one or more offensive words, the second group of one or more offensive words being associated with a second type of offensive content (ibid);
receiving, using one or more processors, from a user entity an identification of types of offensive content that should be filtered and generating a consolidated list of offensive words for the user that includes the first group of one or more of offensive words and the second group of one or more offensive words based on the identification of the types of offensive content that should be filtered and the first and second types of offensive content (ibid); receiving, using one or more processors, a string of words (ibid); determining, using one or more processors, a distance of each word in the received string of words to the consolidated list of offensive words (ibid); and detecting, using one or more processors and based on the determined distances, offensive words within the string of words (ibid); and processing the string of words, using one or more 
As per claim 31, Fridman further makes obvious the method of claim 11, wherein:
the first group of one or more offensive words has offensiveness threshold values based on the characteristic of the user entity (ibid-see claim 11, first grouping offensive word discussion, as the applicant does not claim defined threshold values as a numerical degree, it is deemed each word that makes the list, is determined to exceed the threshold value of being offensive, and each word that doesn’t, does not exceed the threshold value, i.e. as a true/false or 0/1 or pass/fail score, taken in the broadest reasonable interpretation, with respect to characteristics regarding the user profile, operator policies, and the like as discussed in claim 11);
the second group of one or more offensive words has offensiveness threshold values (ibid-see above threshold discussion with respect to the combined list);
the method further comprises determining, using one or more processors, an offensiveness score for each word in the string of words relative to each word in the consolidated list of offensive words (ibid-see claim 11, and claims 31, score 
offensive words within the string of words that have a offensiveness score above the corresponding offensiveness threshold value (ibid-any word scoring above the fail/0/false threshold value, is deemed offensive and are detected). 
As per claim 32, Fridman makes obvious the method of claim 11, wherein the first group of one or more offensive words is user generated or user-augmentable (ibid-see paragraphs [0041,0042, 0052]-his user creation and modification of the group of offensive words).
As per claim 42, Fridman makes obvious the method of claim 11, wherein certain communications from a first user are made invisible to a second user based on the detection of one or more offensive words in the string of words (ibid-Fig. 1, his user A to user b communication, as blocked, paragraph [0027, 0045]-his blocked communication, and prevention of the message from being communicated to the user), wherein other communications from the first user where no offensive words are detected are made visible to the second user (paragraph [0018]-his communication to the second user, his enabled filtering 
As per claim 43, Fridman makes obvious the method of claim 11, wherein certain posts from a first user are made invisible to a second user based on the detection of one or more offensive words in the string of words (ibid-Fig. 1, his user A to user b communication, as blocked, paragraph [0027, 0045]-his blocked communication, and prevention of the message from being communicated to the user), wherein other posts from the first user where no offensive words are detected are made visible to the second user (paragraph [0005, 0018]-his communication to the second user, his enabled filtering only blocking when offensive content is detected, not blocking the content when it is not detected, and forward the non-offensive content to the user B).
As per claim 44, claim 44 sets forth limitations similar to claim 11 and is thereby rejected under similar reasons and rationale, wherein Fridman with Giffin make obvious a method, comprising:
accessing, using one or more processors, a first group of one or more undesirable words, the first group of one or more undesirable words being associated with a first type of undesirable content (Fridman, ibid-see claim 11, 
accessing, using one or more processors, a second group of one or more undesirable words, the second group of one or more undesirable words being associated with a second type of undesirable content (ibid);
receiving from a user entity an identification of types of undesirable content that should be filtered and generating a consolidated list of undesirable words based on the identification of the types of undesirable content that should be filtered and the first and second types of undesirable content (ibid);
receiving, using one or more processors, content, wherein words are associated with the received content, wherein one or more detected undesirable words is selected from the words associated with the received content that matches words from the consolidated list (ibid-his string of words, as the content, paragraphs [0005, 0036-0039]-audio, video and images); 
determining, using one or more processors, a distance of each word associated with the received content to the consolidated list (ibid-see claim 11, corresponding and similar limitation); and
detecting, using one or more processors and using the determined distances, undesirable words associated with the received content (ibid); and

As per claim 45, Fridman further makes obvious the method of claim 44, wherein the content comprises one or more words, phrases, images, or captures of actions (ibid-his string of words, as the content, paragraphs [0005, 0036-0039]-audio, video and images). 
As per claim 46, Fridman further makes obvious the method of claim 44, wherein the first group of one or more undesirable words is user generated or user-augmentable (paragraphs [0041-0046]-his user augmenting group of undesirable words).
As per claim 47, Fridman with Giffin further make obvious the method of claim 11, wherein a particular determined distance is greater than zero (ibid-Giffin paragraph [0079]-his fuzzy matching of “sex” to “s3x” and “secks”, requiring a distance of more than zero, by definition of fuzzy matching/edit distance).
As per claim 48.
Claims 33 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fridman et al. (Fridman, US 2008/0134282) in view of Giffin, and further in view of Fernandez (Sexually Explicit Euphmism in Martin Amis’s Yellow Dog. Mitigation or Offence?).
As per claim 33, claim 33 sets forth limitations similar to claim 11, and is thus rejected based on similar reasons and rationale (see claim 11, Fridman with Giffin combination) wherein Fridman teaches a method, comprising:
providing a plurality of lists, each list being associated with a type of undesirable communication, each list comprising a plurality of [alphanumeric] strings (see paragraphs [0036, 0041, 0042, 0046, 0062]-as his offensive word list/preferences based on the above user entity characteristics, and processor hereinafter, his multiple types off offensive content including abusive, pornographic, or the like, his look-up tables configured to maintain any suitable type, thus a first type of offensive content, his specific and particular offensive content information, the first type as abusive, his text as the strings);
receiving assigned user preferences regarding handling of different types of undesirable communication, wherein at least one user preference is selected from the group consisting of (ibid-see claim 11, filtering discussion): blocking a communication, limiting access to the communication, providing a warning, and 
receiving an inbound communication that is associated with an inbound alphanumeric string (ibid-paragraphs [0038-0045]-his communications with text);
comparing the inbound alphanumeric string to alphanumeric strings on the plurality of lists by (ibid-see claim 11, matching discussion): 
determining, using one or more processors, a distance of the inbound alphanumeric string to the alphanumeric strings in the plurality of lists (ibid-see claim 11 corresponding and similar limitation-Giffin’s alphanumeric strings, paragraph [0079-0081]); determining, using one or more processors and based on the determined distances (ibid), a type of undesirable communication associated with the inbound alphanumeric string (ibid);
handling the inbound communication according to a user preference assigned to the type of undesirable communication (ibid-see above filtering discussion, based on user profile, preferences and corresponding look-up tables, paragraphs [0042-0046]), wherein the

Fridman does not explicitly teach that which Fernandez teaches the text as an alphanumeric strings (pages 23-27-his glossary of explicit terms, including alphanumeric strings). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Fridman and Fernandez to combine the prior art element of having an explicit undesirable text list as taught by Fridman with the explicit alphanumeric text as taught by Fernandez as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be expanding the text to be filtering, thus filtering 
As per claim 37, Fridman with Giffin with Fernandez makes obvious the method of claim 33, further comprising:
receiving a command to add the inbound alphanumeric string to one of the lists (ibid-see claim 33, alphanumeric discussion, as applied to Fridman paragraphs [0041-0046]-his user issuing command to configure list, to add a text string to a list that is received by the user).
Claims 34-36 and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fridman et al. (Fridman, US 2008/0134282) in view of Giffin in view of Fernandez (Sexually Explicit Euphmism in Martin Amis’s Yellow Dog. Mitigation or Offence?) as applied to claim 33 above, and further in view of Purcell et al. (Purcell, US 2005/0204005). 
As per claim 34, Fridman with Giffin with Fernandez makes obvious the method of claim 33, but lack explicitly teaching that which Purcell teaches wherein when access to the inbound communication is limited, a user is shielded from the inbound communication until the user activates a user interface control (paragraphs [0030-0032]-the inbound communication is limited until user selected link to open message, after viewing warning information).
KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be limiting the filtering via interface allowing a user to select whether to view the flagged message (ibid-Purcell).
As per claim 35, Fridman with Giffin with Fernandez makes obvious the method of claim 34, wherein the user interface control is a link (ibid-Purcell-his user interface for selecting a link to view the message, see also Fig. 4).
As per claim 36, Fridman with Giffin with Fernandez makes obvious the method of claim 33, but lack teaching that which Purcell teaches wherein the 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Fridman and Fernandez and Purcell to combine the prior art element of having an explicit undesirable text filtering as taught by Fridman with the explicit alphanumeric text as taught by Fernandez with the warning and filtering interface for limiting the undesirable content as taught by Purcell as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be limiting the filtering via interface, providing a warning and allowing a user to select whether to view the flagged message (ibid-Purcell). 
As per claim 38, Fridman with Giffin with Fernandez makes obvious the method of claim 33, but lack teaching that which Purcell teaches wherein when 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Fridman and Fernandez and Purcell to combine the prior art element of having an explicit undesirable text filtering as taught by Fridman with the explicit alphanumeric text as taught by Fernandez with the warning and filtering interface for limiting the undesirable content for preview as taught by Purcell as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be limiting the filtering via interface, providing a preview, a warning and allowing a user to select whether to view the flagged message (ibid-Purcell).
claim 39, Fridman with Giffin with Fernandez makes obvious the method of claim 33, wherein when the inbound communication is blocked, the user is provided no indication of the inbound communication (ibid-Fridman, paragraph [0027, 0045]-his blocked communication, and prevention of the message from being communicated to the user).
As per claim 41, Fridman with Giffin with Fernandez makes obvious the method of claim 33, wherein the alphanumeric strings are numeric strings (ibid-see Fernandez alphanumeric string discussion, wherein the string comprises numerals, thus interpreted as numeric).
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fridman et al. (Fridman, US 2008/0134282) in view of Giffin, as applied to claim 11 above, and further in view of Ferren (US 2010/0318903).
As per claim 49, Fridman with Giffin further makes obvious the method of claim 11, but lack explicitly teaching that which Ferren teaches wherein the second group of one or more offensive words is generated via crowdsourced contributions of offensive words (paragraphs [0018-0019]-as his multiple different persons, company administrator, etc., as entities or crowdsourced offensive word contributors for offensive words to be identified).
KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be expanding the text to be filtering, thus filtering undesirable text to include crowdsourced alphanumeric text (ibid-Fridman, Fernandez, banned text discussion page 11, introduction, ibid-Giffin).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
3/3/2022